Citation Nr: 1817458	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-25 433A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Rep. Christopher L. Loiacono


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon (hereinafter Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including the Content Legacy Manager and Veterans Benefit Management System (VBMS) claims files, using Caseflow Reader.  All records are now in these electronic systems.

In his July 2014 substantive appeal, the Veteran requested a Board hearing the local VA office.  A March 2017 statement reiterated this request.  A hearing was scheduled for October 2017, and the Veteran failed to appear at the scheduled hearing.  See VA's Veterans Appeals Control and Locator System.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2017).

The issue of entitlement to TDIU is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.


FINDING OF FACT

The Veteran's PTSD with secondary depression is not manifested by symptomatology which results in more than occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 70 percent for PTSD with secondary depression have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.130, Diagnostic Code 9411, 9434 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board initially notes that VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  A review of the record does not disclose that the Veteran has specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).

Increased Rating for PTSD

The Veteran seeks entitlement to a rating in excess of 70 percent for PTSD with secondary depression.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Relevant regulations do not require that all cases show all findings specified by the Schedule; however, findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7, 4.21.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability over the time period beginning one year before the claim was filed through the final decision on that claim.  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).

Separate evaluations may be assigned for separate time periods based on the facts found in the record.  Fenderson v. West, 12 Vet. App. 119 (1999).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's PTSD with secondary depression is currently rated at 70 percent disabling under Diagnostic Code 9434-9411.  38 C.F.R. § 4.130.

Under the General Rating Formula for Mental Disorders, a 70 percent rating is assigned where there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsession rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent disability rating is assigned for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to "DSM-IV," Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association , Fourth Edition (1994).  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board in November 2015 (i.e., after August 4, 2014), the DSM-5 is applicable to this case.  

The Board notes that the global assessment of functioning scale was removed from the more recent DSM-5 for several reasons, including its conceptual lack of clarity and questionable psychometrics in routine practice.  See DSM-5, Introduction, The Multiaxial System (2013).  As the DSM-5 applies in this case, the global assessment of functioning scale is not used for gauging psychiatric impairment.  See Golden v. Shulkin, No. 16-1208, 2018 U.S. App. Vet. Claims LEXIS 202 (Feb. 23, 2018).

During the pendency of the appeal, the Veteran has received VA treatment for depression and PTSD, and at times exhibited suicidal ideation.  See, e.g., July and March 2011 VA Treatment Records.  Further, he received counseling for in-service sexual assault at a Vet Center.  See, e.g., April 2014 Vet Center Records.

The Veteran also sought private treatment.  In an August 2011 letter, his private therapist indicated that the Veteran's symptoms included anger management, impulsivity, depression, and issues with self-regulation.  The therapist also noted that the Veteran had become unemployed in December 2010, and as a result had become much more focused in addressing his behavioral issues.

During a July 2011 VA examination, the Veteran was diagnosed with PTSD and associated depression.  The examiner determined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to preform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The Veteran reported that he avoided relationships and contact with crowds due to emotional distance, irritability, and emotional and physiologic triggers.  He also reported that he was fired by his brother-in-law for losing his temper with other employees.  During the examination, his symptoms included depressed mood; anxiety; chronic sleep impairment; difficulty in establishing and maintaining effective work and social relationships; and suicidal ideation.

During an April 2014 VA examination, the Veteran was diagnosed with PTSD and persistent depressive disorder secondary to PTSD.  The examiner determined that the Veteran had occupational and social impairment with deficiencies in most areas.  The Veteran reported that he attended church weekly, had some friends including his brother, and had again begun playing the organ as a hobby.  He also reported that he was working full-time for his cousin as a telephone technician, but was paid well below the market rate, as his employer made concessions for the Veteran's PTSD symptoms.  During the examination, the Veteran appeared fatigued, anxious, and sad, with appropriate dress and grooming and unremarkable and coherent speech.  His symptoms included depressed mood; anxiety; panic attacks that occur weekly or less often; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; disturbance in motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; and suicidal ideation.  The examiner noted that the Veteran had undergone a sexual assault subsequent to his previous VA examination.

During an August 2016 VA examination, the Veteran was diagnosed with PTSD and secondary depression.  The examiner determined that the Veteran had occupational and social impairment with reduced reliability and productivity, but also noted that the severity had not changed since the previous VA examination.  During the examination, the Veteran had appropriate dress and grooming, normal speech, full affect and anxious mood, and denied current suicidal ideation.  However, the Veteran reported fluctuating suicidal ideation.  His symptoms included depressed mood; anxiety; panic attacks that occur weekly or less often; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; disturbance in motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a worklike setting. 

Additionally, the record contains lay statements from the Veteran's brother-in-law and co-workers.  His brother-in-law observed that the Veteran was impatient, and good at small tasks but lacking the ability to focus beyond on hour.  His co-workers observed outbursts of anger and difficulty concentrating.  See July 2011 Lay Statements.  The Veteran's brother-in-law and co-workers are competent to report observations regarding these symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds the testimony to be probative and credible.

The evidence of record indicates that the Veteran's symptomology includes depression; anxiety; weekly panic attacks; near-continuous panic or depression affecting the ability to function; chronic sleep impairment; disturbance in motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances; and suicidal ideation.  Additionally, lay statements reflect outbursts of anger, impatience, and inability to focus on tasks.  During the pendency of the appeal, 

At no time during the pendency of the appeal have the Veteran's symptoms more closely reflected the criteria for a 100 percent rating.  There is no evidence that he has exhibited gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  To the contrary, he has exhibited appropriate grooming and hygiene, and normal speech.  Additionally, the Veteran had some friends, attends church, and currently works as a telephone technician.  Thus, his overall functioning shows residual occupational and social functioning which does not meet, or more closely approximate, "total" occupational and social impairment.  As such, the preponderance of the evidence is against entitlement to a rating in excess of 70 percent disabled for PTSD with secondary depression.


ORDER

Entitlement to an evaluation in excess of 70 percent PTSD with secondary depression is denied.


REMAND

The Veteran seeks entitlement to TDIU.  He is currently rated as 70 percent disabled for service-connected PTSD with secondary depression.  See 38 C.F.R. § 4.25.  Therefore, he is eligible for TDIU consideration under the scheduler percentage requirements contemplated by VA regulations.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In this case, there is conflicting evidence as to whether the Veteran's service-connected disorder prevents him from securing or following a substantially gainful occupation.  Prior to his May 2011 claim, the Veteran was employed full-time by his brother-in-law as an office manager.  His brother-in-law terminated the Veteran's employment for angry outbursts and impatience with the staff, noting that the Veteran was unable to focus beyond an hour on work tasks.  See June 2011 Lay Statement.  The Veteran was unemployed until August 2012.  See August 2012 VA Letter.  Since that time, he has been employed full-time as a phone technician.  See April 2014 and August 2016 VA Examinations.  However, the Board notes that the Veteran's supervisor is his cousin, and the Veteran reported wages significantly below the market as he wanted greater scheduling flexibility due to his PTSD symptoms.  See April 2014 VA Examination. 

The Board notes that work in a "protected environment" will also be considered marginal and is not determined on the basis of salary.  See Cantrell v. Shulkin, 28 Vet. App. 382 (2017) (interpreting the provisions of 38 C.F.R. § 4.16 (a)).  In Cantrell, the Court held that the term "protected environment" was ambiguous and noted that VA had declined to define the term.  The Court went on to say that it could not uphold the Board's reasons and bases for saying full time employment as a park ranger was not sheltered employment absent a definition of that term adopted by VA.  In that case, there were reports that accommodations had been made in the Veteran's employment to account for his disabilities.

The Board also notes that the Veteran last completed an application for TDIU in August 2011, while he was unemployed and therefore prior to his current employment.  In this case, a remand is needed to obtain additional information regarding the Veteran's current employment salary and situation.  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran an additional letter advising him of the information and evidence needed to award a TDIU.  This letter should also request that he complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in order to provide the information needed to substantiate the claim of TDIU.  The letter should specifically request the Veteran to provide current employment details that include the following:

* The Veteran's current supervisor;
* the specific accommodations provided to the Veteran for his PTSD symptoms;
* the role, if any, the Veteran's cousin played in hiring the Veteran; and
* the Veteran's current salary and/or wage, and hours worked per week. 

2.  After completing the actions detailed above, readjudicate the claim for TDIU.  If additional examination is needed to adjudicate the TDIU claim, such examination should be scheduled.  If the benefit is not granted to Veteran's satisfaction, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C. §§ 5109B, 7112.



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


